Case 1:19-cv-11331-AT Document 28 Filed 09/18/20 Page 1 of 3
        Case 1:19-cv-11331-AT Document 28 Filed 09/18/20 Page 2 of 3

JINYING2016, JUST4URWEAR, KAIXIN00666,
KANJIANFEN788, KANYEWEST, KASELLER,
KK_BOY, KMOONHOUSE, KYNE, LANDONG05,
LAOCUNZHANG667788, LARCH, LICHEE009,
LIDANDAN3689, LIFACAI1987, LILISHOP0911,
LIUJIANSTORE,      LORAL,      LOVECLOTH,
LOVEIT2017, LOVEJOJO0307, LUCKYSELLERS,
LUCKYSELLERS1,        LVZU666,     LYY282,
MAKECHAMPION,         MALEKANYEFASHION,
MANCLOTHES,       MANGO003,      MAYDAY1,
MDX1990, MEIKAIERDU88, MENGMENG2019,
MENSUPSTORE,           MIFASHIONCOSTUME,
MINGXINMAOYI888,            MIRROR_HOME,
MYCAT_ANDY,                    NASASPACE,
NELSONBRANDSTORE,                  NICBUY,
NIHAO5689025, NIUMOWANG2, NIUMOWANG7,
NYSH, ONEREPUBLIC2, OTTIE, PALM_GOD,
PANDO168,        PHILIPPPE,       PRAGGA,
PRETTYAMAZING,       Q663,   QINGYANG999,
R9HY80, RAT_TOYS, ROSE005, SAMANTHE,
SAMLLA,            SECRETWOMENCLOTHES,
SHUANG18,          SIYU0888,         SOISO,
SONGQIAOLING114, SPRING10086, SPRING168,
SQUARE1989,     SUKICARE,     SUMMER0926,
SUNNY_COMFORTABLE,           SUNNYTRADE,
SUPER_EGG,     SUPERCOOLGUY,        SUWAI,
SWALLOW2014520,              SWEATCLOTH,
SZGHHCOOL, THE_NORTHFACE, TIERAROSS,
TIMBERLANDSTORE, TNF_JACKET, TOMAPEX,
TOMORROW158, TORY_KEAD, TREND_STORE,
UGGFASHIONCLOTHES, VANSMENDESIGNER,
VINTAGECLOTHING, VOGO55, VOGOBOY,
VOGUEAPPAREL,       WEIZHU,    WENYA2016,
WONYO168, WUQI578, XMASFASHIONGIFTS,
XUEHANHAN, XXII, XXIII, XXXI, YAGE_SHOP,
YI1BEI8SHUI3,           YINGYINGYANYAN,
YINGZAIZHIXING008,            YINXIANG444,
YIWANG04,      YIYEQIUYU,       YOOYO001,
YUHAO886,      YUYUAN7910,        ZGLOUIS,
ZHANGCM3581, ZHENGRUI05, ZISHU111 and
ZTY005,

Defendants
           Case 1:19-cv-11331-AT Document 28 Filed 09/18/20 Page 3 of 3




         On January 9, 2020, the Court granted Plaintiff’s motion for a preliminary injunction.
ECF No. 6. It is ORDERED that by September 25, 2020, Plaintiff shall file a letter reporting on
the current status of its efforts to effect service, and its intentions with respect to the continuation
of this action.

SO ORDERED.

Dated: September 18, 2020
     New York, New York




                                                   1
